The Chancellor.
As to the land, the deed and defeazance constitute a mortgage; and the complainant had the right to redeem on payment of the f 90, to secure which the deed was given, and the interest. The defendant should not have sold the land; hut should have filed a hill to foreclose the equity of redemption, and for a sale under the decree of this Court.
The defendant having sold the land to a bona fide purchaser without notice of the defeazance, that 'sale cannot be disturbed; but the defendant is accountable for the residue of the proceeds of that sale, after satisfying his debt and interest.
As to the personal estate, I think the complainant is not entitled to relief. The personal property was sold by a constable, on an execution against the complainant, and was bought at that sale by the defendant, no other person buying any thing. The. prices at which the articles were struck off show that another object besides that of paying the execution debt was contemplated by the complainant in permitting a sale at such prices, mostly merely nominal. After this sale the property sold re- ' mained in the. complainant’s possession for about two years. Within.that time other executions were issued against the complainant, and were returned “ No goods found.” These returns were made on the ground that, by the said constable’s sale, the property in the goods had passed to the defendant, absolutely.
It would be a mischievous precedent, to allow the complainant now to reclaim the goods on the ground of an arrangement between him and defendant, that the compladnant was to have the goods on the payment to the defendant of the amount at which the defendant bought them at such a sale.
Decr.ee accordingly.